Citation Nr: 1233181	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin condition of the hands.

2.  Entitlement to an initial compensable rating for tinea cruris of the inguinal area, including the legs and feet and legs.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1976 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded claim for further development.  While on appeal in a rating decision in February 2012, the RO granted service connection for tinea curis of the inguinal area, including the legs and feet.  

In August 2012, the Veteran's representative filed a notice of disagreement to the noncompensable rating for tinea cruris of the inguinal area, including the legs and feet.  As the RO has not had the opportunity to issue statement of the case addressing, the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The claim of service connection for skin condition, hyperkeratosis, of the hands and the initial rating of tinea cruris are REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran seeks service connection for a skin condition, involving his hands.  







In December 2010, the Veteran was afforded a VA examination.  The VA examiner noted that in service in February 1977 hyperkeratosis of the hands was noted, but the VA examiner was unable to render on opinion as to whether the current hyperkeratosis was attributable to service without resorting to speculation because there were several potential causes.  Whereas here there remains the question of a nexus to service, further development under the duty to assist is needed.

In February 2012 in a rating decision, the RO granted service connection for tinea cruris of the inguinal area, including the legs and calluses on the feet, and assigned an initial rating of zero percent disabling or noncompensably disabling.  In August 2012, the Veteran's representative's disagreed with the noncompensable rating.  As the RO has not yet had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by another examiner to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hyperkeratosis of the hands is related to the finding of hyperkeratosis of the hands in February 1977 in service?  

In formulating the opinion, the VA examiner is asked to address whether the current hyperkeratosis of the hands represents a progression of the initial assessment in February 1977 in service or the development of a new and separate condition.


The significant facts of the case as determined by the Board based on the procurable and assembled date are:

In service, in February 1977, on a dental evaluation, it was noted that there was possible evidence of hyperkeratosis on the palms of the hands.  

In August 1977, on the separation examination, the skin was evaluated as normal.  

After service over several decades, both private and VA medical records do not document a complaint or finding of hyperkeratosis on the palms of the hands.    

The Veteran's file should be made available to the examiner for review.

2.  Furnish the Veteran and his representative a statement of the case on the claim for an initial compensable rating for tinea cruris of the inguinal area, including the legs and feet.  The Veteran still must timely file a substantive in order to perfect the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


